DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/13/2021 has been entered.

 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 9, 11 17 and 13-14 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Shidhaye et al. “Mucoadhesive Bilayered Patches for Administration of Sumatriptan Succinate.”
As to claim 1, Shidhaye et al. discloses a process for forming a mucoadhesive bilayerd buccal patch using solvent casting. Shidhaye et al. discloses the patches have a smooth appearance that is uniform in thickness, weight and drug content (see abstract). According to the applicant’s disclosure, a system that administers an active agent to the skin or mucosa of an individual is considered a transdermal delivery system (see page 24 of the disclosure. The mucoadhesive layer containing a drug was formed by dissolving chitosan in lactic acid under constant stirring until a clear solution was formed; then gelatin, PVP, glycerin and sodium saccharine were added by stirring with a magnetic stirrer and finally a sufficient amount of sumatriptan succinate was added to obtain 10 mg of drug per patch of 2 cm diameter. The 
Shidhaye et al. fails to teach the order in which the components are mixed as claimed, that the formulation is dried at 80C for 4-8 hours or that  the backing layers comprise at least one portion of a patch comprising a hydrophilicity for maintaining adhesion on an external skin surface after the external skin surface transitions from a dry external skin surface to a wet external skin surface as required by claim 1. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Shidhaye et al. to use the claimed sequence of mixing steps in order to obtain the mucoadhesive composition. It has been established that the mere selection of order mixing ingredients is a pirma facie case of obviousness especially since there is no evidence of criticality in using the claimed mixing sequence. Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.). 
As to the limitation of drying at 80C for 4-8 hours, Shidahye disclose drying at 60C for 4 hours. However, it would have been obvious to one having ordinary skill in the art before the effective  filing date of the claimed invention to modify the process of Shidahye to include using the claimed temperature through routine experimentation depending upon the materials used in the composition such as the drug and polymers in order to successfully dry the drug delivery In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
As to the limitation of the backing layers comprise at least one portion of a patch comprising a hydrophilicity for maintaining adhesion on an external skin surface after the external skin surface transitions from a dry external skin surface to a wet external skin surface, this is a property of the patch which comes from the formulation casted onto the backing layers (see applicant’s disclosure page 25-26, 34) therefore a teaching of the claimed formulation would inherently have the claimed adhesion property. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
As to claim 2, the bioadhesive polymer is chitosan.
As to claim 3, the film-forming agent is polyvinyl pyrrolidone. 
As to claim 4, the plasticizer is glycerin (polypropylene glycol).
As to claim 5, the naturally occurring polysaccharide is gelatin. 
As to claim 6, the keratolytic agent is lactic acid. 
As to claim 9, the drug is sumatriptan succinate which relieves pain associated with migraines/headaches (an analgesic agent). 

As to claims 13 and 14, about 98% of the drug is released over 2 hours (see Conclusion) on a human. 
Claim 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shidhaye et al. “Mucoadhesive Bilayered Patches for Administration of Sumatriptan Succinate” as applied to claim 1 in view of Weidner (US 2006/0235048)
The teachings of Shidhaye et al. as applied to claim 1 are as stated above. 
As to claim 7, Shidhaye et a. teaches the bioadhesive polymer is chitosan, the film forming agent is PVP, and the keratolyic agent is lactic acid.
Shidhaye et al. fails to teach the claimed composition where the plasticizer is glycerol and the naturally occurring polysaccharide is gum arabic as required by claim 7. 
Weidner discloses dermatological compositions that do not have skin sensitization properties. The composition comprises polymeric thickeners such as chitosan, gums, PVP, pH adjusters such as lactic acid, thickeners such as glycerol. (see 0246-0255). 

As to claims 10, Shidhaye et al. fails to teach the claimed agents. However, Weidner discloses various agents such as those claimed (diphenhydramine, 0274-0). It would have been obvious to one having ordinary skill in the art, the effective filing date of the claimed invention to modify the process of Shidhaye et al. to include one of the claimed active agents  taught by Weidner depending upon the desired treatment needed. One would have been motivated to do so since both are directed to forming mucoadhesive patches where Weidner discloses alternative active agents that can be used to treat varying ailments. 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shidhaye et al. “Mucoadhesive Bilayered Patches for Administration of Sumatriptan Succinate” as applied to , Claim 1 in view of Peled et al. (US 2012/0295893).
The teachings of Shidhaye et al. as applied to claim 1 are as stated above. 
Shidhaye et al. fails to teach the backing is formed of and metal foil, and metallized poly foil, a composite foil, a film containing polyester, or a foam as required by claim 8.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Shidhaye et al. to substitute the backing material with either a metal foil or polyester film as taught by Peled et al. one would have been motivated to do so since Peled et al. discloses alternative backing materials for mucoadhesive patches has been established that the mere substitution of one known element for another with the same intended purpose has a prima facie case of obviousness.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cachet I Proctor whose telephone number is (571)272-0691.  The examiner can normally be reached on Monday-Friday 8-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/CACHET I. Proctor/
Examiner
Art Unit 1715



/CACHET I PROCTOR/Primary Examiner, Art Unit 1715